Dismissed and Memorandum Opinion filed December 23, 2010.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00920-CV
____________
 
STEVEN FRANKOFF, Appellant
 
V.
 
SUSAN NORMAN AND MICHAEL EASTON, Appellees
 

 
On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2008-34994
 

 
M E M O R
A N D U M  O P I N I O N
This is an attempted appeal from an order signed September
10, 2010, denying appellant’s motion to sever.  Generally, appeals may be taken
only from final judgments.  Lehmann v. Har‑Con Corp., 39 S.W.3d
191, 195 (Tex. 2001).  Interlocutory orders may be appealed only if permitted
by statute.  Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352
(Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272
(Tex. 1992) (orig. proceeding).  
On October 12, 2010, notification was transmitted to the
parties of this court’s intention to dismiss the appeal for want of
jurisdiction unless appellant filed a response demonstrating grounds for continuing
the appeal on or before October 25, 2010.  See Tex. R. App. P. 42.3(a).  Appellant’s response fails to
demonstrate that this court has jurisdiction over the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Seymore, Brown, and Boyce.